Title: To James Madison from Thomas Jefferson, 10 September 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 10. 1802.
Yours by yesterday’s post is recieved. The letter to Higginson & others is entirely approved, and is sealed & forwarded to mr. Brent. The Consulate at Nantes must be disposed of according to our former arrangement. I do not know whether the mr. Lynch recommended is the one who was living at Nantes when I was in France, or his son. Of that one there is something not favourable resting in my mind, altho’ I cannot recollect the particulars. But Patterson’s claims are certainly superior. I recd. from mr. Brent extracts from the letters of Chancr. Livingston & Sumpter concerning the resignation of the latter. I presume he does not wait for a formal permission. But suppose it had better be sent. I inclose you a commission of bankruptcy for your signature. It is to correct an error of having given a former one to a person of the same surname, for which this is now substituted. Mr. Brent reminds me of a parcel of blanks he sent for signature. I remember signing them, & sending them either to yourself or him.
We shall be very happy to see yourself, family, & Dr. & mrs. Thornton here. The Govr. is up at present; goes down on Thursday (16th.) and returns on Tuesday (21st.). When you get to the forks of the road at Will Becks’s, the other side of Milton, a turn of the road forces you to the river at Milton, & when there it is better to cross there & come round along the public road on this side the river, my private one being hardly wide enough & safe for a carriage, altho’ my waggons & carts do pass it. This adds a couple of miles to the length of the journey. With my best respects to the ladies accept assurances of my constant & affectionate friendship.
Th: Jefferson
P. S. I notify the offices at Washington that the post which leaves that place on the 24th. inst. is the last by which any thing should be forwarded to me here.
 

   
   RC (DLC); FC (DLC: Jefferson Papers).


